Crew III, J.
Appeal from an order of the Supreme Court (Best, J.), entered March 7, 2001 in Fulton County, which granted petitioner’s application pursuant to CPLR 7503 to stay arbitration between the parties.
Respondent is the collective bargaining agent for the employees of petitioner’s police department. The parties entered into a collective bargaining agreement (hereinafter the CBA), which provided, inter alia, that department employees would be provided retirement benefits based upon average earnings during the 12-month period prior to retirement pursuant to Retirement and Social Security Law § 302 (9) (d). At the time of the execution of the CBA, that law applied only to tier I employees. Thereafter and prior to expiration of the CBA, the Legislature enacted Retirement and Social Security Law § 443 (f), which made the retirement benefits of Retirement and Social Security Law § 302 (9) (d) available, at the employer’s election, to both tier I and tier II employees (see, L 1999, ch 638). As a con*833sequence, respondent served a grievance upon petitioner alleging that petitioner was violating the CBA by not providing the 12-month final average salary payment to all members of the bargaining unit. Following denial of respondent’s grievance, respondent served a demand for arbitration. Petitioner moved to stay arbitration on the ground that the dispute was not arbitrable. Supreme Court granted the motion to stay the arbitration and this appeal by respondent ensued.
For the same reasons enunciated in Matter of City of Schenectady (Schenectady Police Benevolent Assn.) (289 AD2d 814 [decided herewith]), we hold that there is a reasonable relationship between the subject matter of the dispute in question and the general subject matter of the CBA. We therefore reverse Supreme Court’s order.
Cardona, P. J., Mercure, Carpinello and Lahtinen, JJ., concur. Ordered that the order is reversed, on the law, without costs, and petition dismissed.